     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 1 of 42



               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

KELVIN JONES,

      Plaintiffs,
v.
                                               CONSOLIDATED
RON DESANTIS, in his official capacity         Case No.: 4:19-cv-00300-RH-CAS
as Governor of the State of Florida, et al.,   (Lead Case)

     Defendants.
_________________________________/


BONNIE RAYSOR, et al.,                         Case No.: 4:19-cv-00301-RH-CAS

      Plaintiffs,
v.

LAUREL M. LEE, in her official
capacity as Secretary of State of Florida,

     Defendant.
_________________________________/
JEFF GRUVER, et al.,               Case No.: 4:19-cv-00302-RH-CAS

      Plaintiffs,
v.

KIM BARTON, et al.,

     Defendants.
_________________________________/
      Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 2 of 42
                                               Consolidated Case No.: 4:19-cv-00300

LUIS MENDEZ,
                                               Case No: 4:19-cv-00272-RH-CAS
       Plaintiff,
v.

RON DESANTIS, in his official capacity
as Governor of the State of Florida, et al.,

     Defendants.
_________________________________/

ROSEMARY MCCOY et al.,
       Plaintiffs                              Case No. 4:19-cv-00304-RH-CAS
v.
RONALD DION DESANTIS, in his official capacity
as Governor of Florida, et al.,

       Defendants
_________________________________/
            SUPERVISOR OF ELECTIONS DEFENDANTS’
     MOTION TO STAY DISCOVERY AND FOR PROTECTIVE ORDER

       Defendants, Christina White as Miami-Dade County Supervisor of Elections,

Craig Latimer as Hillsborough County Supervisor of Elections, Peter Antonacci as

Broward County Supervisor of Elections, Mike Hogan as Duval County Supervisor

of Elections, Leslie Rossway Swan as Indian River Supervisor of Elections, Mark

Early as Leon County Supervisor of Elections (collectively, “Supervisors of

Elections”), pursuant to Fed. R. Civ. P. 26(c) and Chudasama v. Mazda Motor Corp.,

123 F.3d 1353 (11th Cir. 1997), move for a protective order staying all discovery

against the Supervisors of Elections during the pendency of the Supervisors of

                                           2
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 3 of 42
                                              Consolidated Case No.: 4:19-cv-00300

Elections’ Consolidated Motion to Dismiss (ECF No. 96) (“Supervisors’ Motion”)

and the Florida Governor and Florida Secretary of State’s Joint Motion to Dismiss

(ECF No. 97) (“State’s Motion”).1 Collectively, the Supervisors’ Motion and the

State’s Motion argue that (1) the consolidated complaints fail to state a cause of

action against the Supervisors of Elections, (2) Plaintiffs do not have standing to

raise these claims against any defendant, (3) this Court should abstain from deciding

issues of state constitutional law, and (4) the complaints represent “shotgun”

pleadings and are improper. As the defendants collectively raise issues that strike at

the very ability of Plaintiffs to raise these claims, this Court should stay discovery

as it relates to the Supervisors and grant the requested protective order to both

promote judicial economy and also avoid placing undue burdens on the Supervisors

of Elections. The parties have conferred during the Rule 26(f) conference; Plaintiffs

oppose the relief requested in this motion.




1
 Although Judge Walker’s Initial Scheduling Order dated July 5, 2019 provided that
“[t]he parties must not delay discovery before a motion to dismiss is pending” (ECF
No. 37), on July 23, 2019 this Court issued an Order Setting Terms of Consolidation,
Rule 26(f) deadlines, and a Scheduling Conference (ECF No. 91) which “amends
the prior orders” and directs that a new schedule “will be set with a goal of providing
enough time for diligent consideration of the issues in this Court and on appeal.”
The instant request for relief is in full accord with this Court’s new Order and
provides for a more orderly basis of consideration of the issues presented herein.
                                          3
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 4 of 42
                                              Consolidated Case No.: 4:19-cv-00300



                                INTRODUCTION

      The Eleventh Circuit explained in Chudasama that facial challenges to a

complaint, such as a motion to dismiss, should be resolved before discovery begins.

123 F.3d at 1367. Here, Plaintiffs have served exhaustive discovery requests on the

Supervisors of Elections despite the fact that none of the various counts in the

consolidated complaints allege a single misdeed or request any relief directed at any

Supervisor of Elections. At best, the discovery requests represent a giant fishing

expedition into the future practices of the named Supervisors of Elections because,

at present, they have no claims against the Supervisors of Elections. That is not the

purpose of discovery. Chudasama, 123 F.3d at 1367 (noting that discovery “is not a

device to enable the plaintiff to make a case when his complaint has failed to state a

claim”).

      As such, it makes little sense to burden the Supervisors of Elections with

expansive, expensive, and irrelevant discovery when Plaintiff’s existing claims are

likely to be dismissed outright merely for the potential benefit of some hypothetical

future claim that Plaintiffs have not pled and may never plead. Moreover, the relief

requested here is quite limited. Ultimately, the Supervisors of Elections are not

asking for the Court to relieve them of any of the discovery responsibilities that

would ordinarily be borne in defending a lawsuit nor are the Supervisors of Elections


                                          4
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 5 of 42
                                               Consolidated Case No.: 4:19-cv-00300

asking the Court to limit discovery against the Governor or the Secretary of State;

the Supervisors of Elections are simply asking the Court to resolve the facial

challenges to Plaintiffs’ claims prior to permitting Plaintiffs to press exorbitant

discovery requests at the taxpayers’ expense when they presently seek no relief from

any Supervisor of Elections in this lawsuit.

                                 BACKGROUND

A. Relevant Litigation History

      On November 6, 2018, Florida voters amended the Florida Constitution by

passing the Voting Restoration Amendment (also known as “Amendment 4”). The

Amendment provided that convicted felons would have their voting rights restored

upon “completion of all terms of sentence including parole or probation.” Art. VI,

4(a), Fla. Const. Amendment 4 did not further define “completion of all terms of

sentence.” On June 28, 2019, Florida’s Governor signed into law SB 7066. That

bill defined “terms of sentence” to include all financial obligations, such as fees,

fines and restitution, ordered by a court as part of a sentence. See Fla. Stat. §

98.0751(a)(1)-(2).2

      The Plaintiffs in Gruver, et. al. v. Kim Baron, et al., Case No.: 4:19-cv-00302-

RH-CAS (“Gruver”), immediately challenged SB 7066 by filing this lawsuit.3 As


2
  SB7006 has been codified as an amendment to Fla. Stat. § 98.0751.
3
  On June 30, 2019, the Court consolidated four other related cases under Case No.
4:19-cv-300-RH/MJF. See ECF No. 3. The Plaintiffs’ Complaint filed in Case No.
                                          5
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 6 of 42
                                             Consolidated Case No.: 4:19-cv-00300

discussed in the Supervisors’ Motion, the Gruver Complaint’s eight counts do not

raise a single claim against the Supervisors of Elections. Supervisors’ Motion at 3-

7. Instead, the consolidated complaints consist entirely of facial attacks on the

constitutionality of a state statute that was passed by the Florida Legislature and

signed by the Governor. Moreover, the complaints do not allege wrong doing by

any Supervisor of Elections or seek relief against any Supervisor of Elections. Id.

      As it related to the Supervisors, the only direct discussion in the Gruver

Complaint occurs in three paragraphs: (1) the Supervisors of Elections have “front-

end responsibility for registration,” (Gruver Compl. ¶ 31) (2) SB 7066 “does not

give SOEs any additional resources for this new responsibility” (Id.), and (3) the

Supervisors of Elections generally process voter registration applications (Gruver

Compl. ¶ 55, 56). That is the sum total of the allegations against the Supervisors of

Elections in the Gruver Plaintiffs’ one hundred and seventy two paragraph

Complaint.

B. Plaintiff’s Discovery Requests

      On July 9, 2019, the Gruver Plaintiffs served Requests for Production and

Requests for Interrogatories on the Supervisors of Elections, which go well beyond



4:19-cv-302-RH/MJF is the operative complaint for purposes of the Supervisors
Motion to Dismiss. This Motion also applies to the Complaints where Supervisor
Mike Hogan is a defendant in McCoy, 19-cv-00304 and Supervisor Latimer is a
defendant in Jones, 19-cv-00300 and Mendez, 19-cv-00272.
                                         6
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 7 of 42
                                             Consolidated Case No.: 4:19-cv-00300

any allegation made in the consolidated complaints against any Supervisor of

Elections. These requests also seek production of documents explicitly made

confidential by Florida law pursuant to § 97.0585(1)(d), Florida Statutes (2019). The

Gruver Plaintiffs’ complete Request for Production and Request for Interrogatories

to the Supervisors of Elections are attached to this Motion as Exhibit A.

      A few of the most onerous and irrelevant discovery requests to the Supervisors

of Elections limited involvement in the Complaint are the following:

   • Request for Production No. 1: “All internal and external communications

      since April 20, 2017 concerning voter eligibility or registration pursuant to

      Amendment 4.”

   • Request for Production No. 6:      “All internal and external communications

      regarding implementation of Amendment 4 or SB7066 and its precursor bills

      HB7089 and SB7086, including, but not limited to, communications since

      September 1, 2016 with any representative of the: a. Department of State; b.

      Department of Corrections; c. Florida Commission on Offender Review; d.

      Florida Clerks of Court; e. Florida State Association of Supervisors of

      Elections; and f. Florida Board of Executive Clemency.”

   • Request for Production No. 9: “All internal and external communications

      regarding administering voter registration for persons with past felony

      convictions, since November 6, 2018.”

                                         7
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 8 of 42
                                               Consolidated Case No.: 4:19-cv-00300

   • Request for Production No. 11: “Documents identifying the names and

      addresses of any voter applicant denied registration for ineligibility due to a

      felony conviction, pursuant to Fla. Stat. § 98.045(1)(c), and the date of denial,

      since March 3, 2011.”

   • Request for Production No. 12: “Documents identifying the names and

      addresses of any voter removed from the registration rolls for ineligibility due

      to a felony conviction, pursuant to Fla. Stat. § 98.075(5), and the date of

      removal, since March 3, 2011.”

      None of these requests relate to any existing allegation in the consolidated

complaints as they relates to the Supervisors of Elections. Instead, the requests

attempt to create a potential claim to raise against the Supervisors in the future rather

than address the legality of the specific and narrow provisions of SB 7066 raised

against the Secretary of State.

C. Specific Showing of Burdensome Nature of Discovery Requests

      Based on discussions with relevant employees of the Supervisors of Elections

charged with keeping the records that would be responsive to the requests identified

in the preceding section, the Supervisors of Elections represent that responding to

these requests would require the investment of significant resources both to cull the

underlying documents and then to review them for legally required redactions

regarding highly confidential voter information.

                                           8
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 9 of 42
                                             Consolidated Case No.: 4:19-cv-00300

      For example, to respond to just a portion of the document request, staff

members for the Miami-Dade County Supervisor of Elections has already committed

five full-time staff members to review over twenty-one thousand e-mails for a period

of eight days to identify potentially responsive documents. This does not include

additional review required for redacting or identifying other relevant documents

responsive to the overbroad requests. These staff members are pulled from other

essential functions at the office such as preparing new equipment for upcoming

elections or reviewing registration applications and verifying petitions to amend the

Florida Constitution.

      In Broward County, the document request will require employees of the

Broward County Supervisor of Elections to review and produce (and potentially

redact information from) approximately one million pages of documents for a

several year period of time before the passage of Amendment 4, which documents

in no way relate to the named Plaintiffs or the matters asserted in the Complaint.

      None of this information is particularly relevant to the determining whether

the limited provisions of SB 7066 relating to implementing Amendment 4 are

permissible under the United States Constitution. As such, complying with

Plaintiffs’ discovery requests would require commandeering multiple employees of

the Supervisors of Elections for days and weeks on end to search for and review the



                                         9
    Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 10 of 42
                                              Consolidated Case No.: 4:19-cv-00300

materials Plaintiffs have requested. Worse yet, those documents have nothing to do

with the three paragraphs of allegations related to the Supervisors of Elections.

      The above information is not provided for the Court to rule now on whether

such discovery is relevant or discoverable given the claims and burdens in this case

but, rather, to demonstrate the very significant burdens that complying with these

requests would entail, the discovery disputes that would arise, and the substantial

resources that both the parties’ and the Court may be required to unnecessarily invest

to resolve the appropriateness of these requests as an initial matter under Rule 26

prior to ruling of a dispositive Motion to Dismiss, which could very well moot the

need for any of those efforts.

                           MEMORANDUM OF LAW

      Federal Rule of Civil Procedure 26(c)(1) empowers the Court to issue a

protective order that limits or prohibits discovery upon a showing of good cause,

including by specifying the timing and sequence of discovery. Staying discovery

against the Supervisors of Elections while the Court considers the pending motions

to dismiss comports not only with the Eleventh Circuit’s binding precedents but also

with common sense. If the motion to dismiss is ultimately granted, then the Court

will have saved the parties a significant amount of time and expense in conducting

discovery and avoided embroiling itself in the parties’ discovery disputes. Even if




                                         10
    Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 11 of 42
                                                 Consolidated Case No.: 4:19-cv-00300

the motion is ultimately denied, Plaintiffs will not be prejudiced because the

information and materials are still available.

      In this situation, the Eleventh Circuit has held that discovery should not occur

when substantial facial challenges to the complaint are outstanding. “Facial

challenges to the legal sufficiency of a claim or defense, such as a motion to dismiss

based on failure to state a claim for relief, should [] be resolved before discovery

begins.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)

(emphasis added) (finding that district court abused its discretion by ordering

defendant to respond to discovery before ruling on motion to dismiss); accord

Williams v. Restaurant Technologies. Inc., Case No. 3:16-cv-266 MCR/EMT, 2017

WL 5953301, at *1 (N.D. Fla. May 30, 2017) (granting stay because dispositive

motions to dismiss would resolve or narrow the issues for discovery); Minton v.

Jenkins, Case No. 5:10-cv-61 RH/EMT, 2011 WL 2038700, at *1 (N.D. Fla. May

24, 2011) (granting stay under Chudasama because the burdens of discovery

outweigh the marginal benefits of conducting that discovery during the pendency of

a motion to dismiss).

      The Eleventh Circuit explained in Chudasama that:

      Discovery imposes several costs on the litigant from whom discovery
      is sought. These burdens include the time spent searching for and
      compiling relevant documents; the time, expense, and aggravation of
      preparing for and attending depositions; the costs of copying and
      shipping documents; and the attorneys’ fees generated in interpreting
      discovery requests, drafting responses to interrogatories and
                                          11
    Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 12 of 42
                                              Consolidated Case No.: 4:19-cv-00300

      coordinating responses to production requests, advising the client as to
      which documents should be disclosed and which ones withheld, and
      determining whether certain information is privileged. The party
      seeking discovery also bears costs, including attorneys’ fees generated
      in drafting discovery requests and reviewing the opponent’s objections
      and responses. Both parties incur costs related to the delay discovery
      imposes on reaching the merits of the case. Finally, discovery imposes
      burdens on the judicial system; scarce judicial resources must be
      diverted from other cases to resolve discovery disputes.

Chudasama, 123 F.3d at 1367-68 (emphasis added).

      This last teaching is especially prescient here. Given the breadth and nature of

the Plaintiffs’ discovery requests in relation to the allegations in the consolidated

complaints, the Supervisors of Elections anticipate that they will object to many of

the requests, which will necessitate discovery hearings to determine the proper scope

of discovery. It therefore makes sense for the Court to rule on the motions to dismiss

before discovery against the Supervisors of Elections proceeds, not only to save the

Supervisors of Elections from the burden of responding to such broad and

burdensome requests, but also to conserve the Court’s own resources from having

to hold discovery hearings to address breath, burden, and relevancy objections.

      In this posture, “neither the parties nor the court have any need for discovery

before the court rules on the motion [to dismiss].” Chudasama, 123 F.3d at 1367.

“Discovery should follow the filing of a well-pleaded complaint. It is not a device

to enable a plaintiff to make a case when his complaint has failed to state a claim.”

Id. (quoting Kaylor v. Fields, 661 F.2d 1177, 1184 (8th Cir. 1981) (emphasis


                                         12
    Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 13 of 42
                                              Consolidated Case No.: 4:19-cv-00300

added)); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 546 (2007) (“It is no

answer to say that a claim just shy of plausible entitlement can be weeded out early

in the discovery process, given the common lament that the success of judicial

supervision in checking discovery abuse has been modest”). “Indeed, avoiding the

imposition of discovery on facially implausible claims is one of the key functions of

[Rule] 12(b)(6).” Stepanovich v. City of Naples, 728 F. App’x 891, 903 (11th Cir.

2018).

      The Eleventh Circuit has repeatedly endorsed the district courts’ application

of Chudasama stays in these circumstances and has applauded those district courts

that have adhered to Chudasama’s teaching. See Lawrence v. Governor of Georgia,

721 F. App’x 862, 864 (11th Cir. 2018) (affirming district court’s issuance of partial

stay and noting that the district court “specifically identified our warnings in

Chudasama, and heeded them”); Roberts v. FNB S. of Alma, Ga., 716 F. App’x 854,

857 (11th Cir. 2017) (“the district court properly stayed discovery pending a ruling

on the legal sufficiency of Roberts’s complaint because there was no ‘need for

discovery before the court rule[d] on the motion.’”) (quoting Chudasama, 123 F.3d

at 1367); Dragash v. Fed. Nat'l Mortgage Ass'n, 700 F. App’x 939, 947 (11th Cir.

2017); Carter v. DeKalb Cnty., Ga., 521 F. App’x 725, 728 (11th Cir. 2013); Moore

v. Potter, 141 F. App’x 803, 807 (11th Cir. 2005); see also Fisher v. Miami-Dade

County, 14-22626-Civ-Huck, DE 28 (S.D. Fla. Oct. 30, 2014) (granting motion to


                                         13
    Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 14 of 42
                                               Consolidated Case No.: 4:19-cv-00300

stay discovery pending motion to dismiss by the County when plaintiff propounded

extremely broad discovery requests).

                                   CONCLUSION

      The Court should stay all discovery against the Supervisors of Elections

during the pendency of the Supervisors’ Motion to Dismiss and the State’s Motion

to Dismiss and until the parties have answered the operative complaints. This is the

only way to comply with the Court’s directive to conduct discovery “providing

enough time for diligent consideration of the issues in this Court and on appeal.”

(ECF No. 91).

              CERTIFICATE OF GOOD FAITH CONFERENCE

      Undersigned counsel conferred with Plaintiffs’ counsel telephonically on

August 5, 2019 in a good faith effort to resolve the issues raised in this Motion during

the Rule 26(f) conference but was unable to reach agreement on the relief requested

herein.




                                          14
    Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 15 of 42
                                             Consolidated Case No.: 4:19-cv-00300

      Pursuant to N.D. Fla. Loc. R. 7.1(F), this motion contains fewer than 8,000

words. It contains 3,117 words.

                                     Respectfully submitted,

/s/ Oren Rosenthal                       /s/ Dylan T. Reingold
Oren Rosenthal                           Dylan T. Reingold
Assistant County Attorney                Indian River County Attorney
Fla Bar No. 86320                        Fla. Bar No. 48194
Email: orosent@miamidade.gov             Email: dreingold@ircgov.com
/s/ Michael Valdes                       Indian River County Attorney's Office
Michael Valdes                           1801 27th Street, Building A
Assistant County Attorney                Vero Beach, FL 32960
Fla. Bar. No. 93129                      Telephone: (772) 226-1427
Email: mbv@miamidade.gov                 Counsel for Leslie Rossway Swan,
Miami-Dade County Attorney's Office      Indian River County Supervisor of
111 NW 1st Street, Suite 2810            Elections
Miami, FL 33128-1930
Telephone: (305) 375-5151
Counsel for Christina White, Miami-
Dade County Supervisor of Elections

/s/ Stephen M. Todd                      /s/ Craig Dennis Feiser
Stephen M. Todd                          Craig Dennis Feiser
Senior Assistant County Attorney         Assistant General Counsel
Fla. Bar No. 886203                      Fla. Bar No. 164593
Email: todds@hillsboroughcounty.org      Email: cfeiser@coj.net
Hillsborough County Attorney's Office    City of Jacksonville
601 E. Kennedy Boulevard, FL 27          Office of General Counsel
Tampa, FL 33602-4932                     117 W. Duval Street, Suite 480
Telephone: (813) 272-5670                Jacksonville, FL 32202
Counsel for Craig Latimer,               Telephone: (904) 255-5052
Hillsborough County Supervisor of        Counsel for Mike Hogan, Duval
Elections                                County Supervisor of Elections




                                        15
    Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 16 of 42
                                            Consolidated Case No.: 4:19-cv-00300

/s/ Mark Herron                          /s/ Adam Katzman
Mark Herron                              Adam Katzman
Fla. Bar No. 199737                      Senior Assistant County Attorney
Email: mherron@lawfla.com                Fla. Bar No. 652431
Messer Caparello, P.A.                   Email: akatzman@broward.org
2618 Centennial Place                    Nathaniel Klitsberg
Tallahassee, FL 32308-0572               Senior Assistant County Attorney
Telephone: (850) 222-0720                Fla. Bar No. 307520
Counsel for Mark Early, Leon County      Email: nklitsberg@broward.org
Supervisor of Elections                  René D. Harrod
                                         Deputy County Attorney
                                         Fla. Bar No. 627666
                                         Broward County Attorney's Office
                                         115 South Andrews Avenue, Suite 423
                                         Fort Lauderdale, FL 33301
                                         Telephone: (954) 357-7600
                                         Counsel for Peter Antonacci, Broward
                                         County Supervisor of Elections




                        CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing was

served to all counsel of record through the Court’s CM/ECF system on this 7th day

of August, 2019.



                                     By: s/ Oren Rosenthal
                                         Assistant County Attorney




                                       16
Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 17 of 42




                       EXHIBIT A
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 18 of 42



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF FLORIDA
                                  Tallahassee Division


KELVIN LEON JONES, et al.,

                                   Petitioner,
                                                       Consolidated Case No. 4:19-cv-0300
       v.

RON DESANTIS, in his official capacity as the
Governor of Florida, an Indispensable Party, et al.,

                                Respondents.



                  PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO
                     SUPERVISORS OF ELECTIONS DEFENDANTS

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiffs in Gruver et

al. v. Barton et al., by and through their attorneys, propound the following Interrogatories to

Defendants KIM A. BARTON, Supervisor of Elections for Alachua County, PETER

ANTONACCI, Supervisor of Elections for Broward County, MIKE HOGAN, Supervisor of

Elections for Duval County, CRAIG LATIMER, Supervisor of Elections for Hillsborough County,

LESLIE ROSSWAY SWAN, Supervisor of Elections for Indian River County, MARK EARLEY,

Supervisor of Elections for Leon County, MICHAEL BENNETT, Supervisor of Elections for

Manatee County, CHRISTINA WHITE, Supervisor for Elections for Miami-Dade County, BILL

COWLES, Supervisor of Elections for Orange County, and RON TURNER, Supervisor of Elections

for Sarasota County, all sued in his/her official capacity (collectively, “Supervisor of Election

Defendants”), for the purpose of discovery of certain matters which are relevant to the above-

captioned action. Though this is a joint request, each Defendant should separately conduct an

independent review for responsive documents in their possession.


                                                 1
      Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 19 of 42



        Written responses under oath are due within thirty (30) days of service of these

Interrogatories. Responses are to be served via email and/or hard copy to American Civil Liberties

Union, 125 Broad Street, 18th Floor, New York, NY 10004, to the attention of Julie Ebenstein,

jebenstein@aclu.org. Responses can be provided on a rolling basis as they become available to

Plaintiffs.

        Each document request is subject to the Instructions and Definitions preceding the specific

requests.

                                          INSTRUCTIONS

        1.     These Interrogatories are continuing in nature and require timely supplementation

pursuant to Rule 26.

        2.     State whether the answer is within the personal knowledge of the person answering

the interrogatory and, if not, the identity of each person known to have personal knowledge of the

answer.

        3.     These Interrogatories require the provision of all responsive information in

Defendants’ possession, custody, or control, or known to be available to Defendants, regardless of

whether such information is possessed directly by all Defendants’ agents, advisors, officials,

employees, representatives, attorneys, consultants, successors-in-interest, and other persons or

entities acting on their behalf, subject to their control, or in any other way related to them.

        4.     If you object to any Interrogatory or any subpart thereof on the grounds that it calls

for disclosure of information that you claim is privileged, or on any other grounds, then answer such

Interrogatory or subpart as follows:

               i. the type of communication, document, or information at issue (e.g., oral,

                   written, or electronic) and the date thereof;



                                                  2
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 20 of 42



                ii. the name, current or last known home and business addresses and the telephone

                    numbers thereto, the field or position, occupation and employer of each of the

                    participants in such communication, document, or information or of those

                    individuals who prepared, produced, or reproduced, or who were the recipients

                    of, such communication, document, or information;

                iii. a description of the communication, document, or information sufficient to

                    identify it without revealing the information for which privilege is claimed;

                iv. a description of the subject matter of the communication, document, or

                    information in sufficient detail to allow the Court to adjudicate the validity of

                    the claim of privilege;

                v. each and every fact and legal basis upon which Defendant claims any such

                    privilege; and,

                vi. the interrogatory or part thereof to which the communication, document, or

                    information relates.

        5.      When requested to “state each fact,” the “facts upon which you rely,” or “state the

factual basis” relating to any allegation, fact, legal theory, contention, or denial, please furnish a full

and complete statement of the factual basis of any such allegation, fact, legal contention, or denial,

the reason or rationale that such facts so relate or pertain and how such facts so relate or pertain,

and identify each person known to you or believed by you to be in possession of evidence of other

facts relating to such allegation or contention.

        6.      Each Interrogatory is to be answered separately and as completely as possible. The

omission of any name, fact, or other item of information from the answers shall be deemed a




                                                    3
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 21 of 42



representation that such name, fact, or item is not known to you or counsel at the time of the service

of your answer to the Interrogatory.

       7.      Unless otherwise indicated, these Interrogatories refer to the time, place, and

circumstances of the occurrence(s) mentioned or complained of in the Complaint.

       8.      In responding to these Interrogatories, transcribe each Interrogatory or sub-part and,

after each, provide its answer.

       9.      If, in lieu of or in addition to answering an Interrogatory, you produce a database and

other data or reports, that material should be produced in a native format (such as a Microsoft Excel

file or tab-delineated text file) that can be processed and/or sorted using standard spreadsheet or

database software including Microsoft Access and Microsoft Excel.

       10.     A request to “identify” a natural person shall mean to state the following:

               i. the person’s full name;

               ii. the person’s present or last known home address and telephone number;

               iii. the person’s present or last known employer, title, business address, and

                   telephone number; and

               iv. the person’s employer at the time to which the interrogatory relates.

       11.     A request to “identify” an entity other than a natural person shall mean to state the

following:

               i. the full name of the entity;

               ii. the legal form of the entity (e.g., corporation, partnership, committee);

               iii. a brief description of the nature and business purpose of the entity; and

               iv. the present or last known address of the entity’s principal office, principal

                   place of business, and other places of business.

       12.     A request to “identify” a document shall mean to state the following:

                                                 4
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 22 of 42



               i. the date the document was prepared;

               ii. the author(s) of the document;

               iii. the identity of the addressees of the document;

               iv. the identities of the persons or entities that received copies of the document;

               v. the subject matter and substance of the document;

               vi. a description of the document (e.g., memorandum, letter, etc.); and

               vii. the name and address of the custodian of the document.

       13.     In lieu of providing a full description of a document in accordance with the preceding

paragraph, you may attach a copy of the document for which a description is requested, and in your

answer to the Interrogatory provide only those items of description requested that do not appear on

the face of the document.

       14.     The terms “and,” “or,” and “and/or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the Interrogatory all responses that might

otherwise be construed to be outside its scope.

       15.     Throughout these Interrogatories, including the definition of terms, words used in

the masculine gender include the feminine, and words used in the singular include the plural.

       16.     In construing these Interrogatories, Defendants shall apply the broadest construction,

so as to produce the most comprehensive response.

       17.     All Interrogatories call for responses concerning the Relevant Time Period, as

defined below, unless otherwise limited or expanded by a particular Interrogatory.

                                          DEFINITIONS

       1.      The term “Relevant Time Period” shall mean April 20, 2017 until the present.

       2.      The words “Supervisor of Elections,” “Supervisors,” “You,” “Your,” “Defendants,”

and all variants thereof, refer to Supervisor of Elections Defendants, any of their predecessors,

                                                  5
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 23 of 42



agents, representatives, employees, officers, consultants, contractors, and any person acting or

purporting to act on their behalf or subject to their control.

       3.      The term “document(s)” is defined to be synonymous in meaning and scope as the

term “document” is used in Federal Rule of Civil Procedure 34 and the phrase “writings and

recordings” as defined in Federal Rule of Evidence 1001, and includes without limitation any kind

of written, typewritten, printed, graphic, or recorded material whatsoever, including without

limitation notes, memoranda, letters, reports, studies, electronic mail messages, telegrams,

publications, contracts, manuals, business plans, proposals, data sheets, Databases, data

compilations, schematics, drawings, diaries, logs, specifications, brochures, product or service

descriptions, periodicals, recordings, summaries, pamphlets, books, prospectuses, interoffice and

intra-office communications, offers, notations of any sort of conversations, working papers,

applications, surveys, indices, telephone calls, meeting minutes, electronic files, software,

transcriptions of recordings, computer tapes, diskettes, or other magnetic media, invoices,

agreements, corporate resolutions, minutes, books, binders, accounts, photographs, and business

records. This shall include all non-identical copies, no matter how prepared; all drafts prepared in

connection with such Documents; and any deleted or erased Documents that may be retrieved from

hard drives, floppy disks, electronic back-up files, or any other back-up systems, regardless of

location, together with all attachments thereto or enclosures therewith, in Defendants’ possession,

custody, or control, or that of their attorneys, employees, agents, or representatives.

       4.      The term “database” means any data sets, reports, programs, and files accessible by

computer that contain data that can be processed and/or sorted using standard spreadsheet or

database software (including, but not limited to, Microsoft Access and Microsoft Excel). As the

term “Database” is included within the definition of “Document,” any omission of that term from



                                                   6
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 24 of 42



an Interrogatory shall not relieve Defendants of their duty to describe relevant Databases in their

response.

       5.      The term “communications” means all occasions on which information is conveyed

from one person to another by any means, including, but not limited to, by document, memoranda

of conversations, correspondence, data processing, pictures, or recordings.

       6.      The term “person” shall include, whenever appropriate, not only a natural person,

but also a corporation, partnership, unincorporated association, joint venture, or other association

of persons, and also a governmental agency, office, administration, board, or other body.

       7.      The term “voter” means any person who seeks to register to vote, registers to vote,

casts or attempts to cast an in-person early vote, casts or attempts to cast an absentee vote, or casts

or attempts to cast an in-person vote on Election Day, or is eligible to vote.

       8.      The term “including” means including but not limited to.

       9.      The terms “concerning,” “relates,” and “relating to,” mean containing, contained in,

referring to, referencing, regarding, embodied in, embodying, constituting, defining, discussing,

reflecting, identifying, stating, dealing with, or in any way pertaining to.

       10.     The term “describe” means to set forth in detail all known facts and circumstances

related to the subject of the Interrogatory, including, but not limited to, the date, time, and place of

any oral or written statement, conversation, report, study, or meeting, the identity of the participants,

and the substance and purpose of the events or communications so described.

       11.     The term “Complaint” means the Complaint filed by the Gruver Plaintiffs in the

above-captioned consolidated action, and any and all subsequent amendments thereto.

       12.     The term “Amendment 4” means the Voting Restoration Amendment to the Florida

Constitution, Fla. Const., Art. VI, § 4.



                                                   7
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 25 of 42



       13.     The term “SB7066” means Senate Bill 7066 (2019) or any of its precursor bills (e.g.,

Senate Bill 7086 (2019), House Bill 7089 (2019)).

                                       INTERROGATORIES

       1.      Please identify the following: (i) your name, title, and professional address; and

(ii) the name, title, and professional address of each person consulted by you in answering these

Interrogatories, specifying on which Interrogatories such person was consulted.

       2.      Please provide the name and, if known, the address and telephone number of each

individual in your office and any representative of the Department of State, Department of

Corrections, Florida Commission on Offender Review, Florida Clerks of Court, or Florida Board

of Executive Clemency who is likely to have information concerning Amendment 4 or SB7066, its

implementation, administration, or applicable voter eligibility, registration or removal standards,

the need for its provisions, or its purpose. For each such individual, please identify the subject matter

of that information.

       3.      Please state whether, from November 6, 2018 to the present, you took any steps to

prepare to administer Amendment 4 or SB7066 prior to their respective January 8, 2019 and July 1,

2019 effective dates, and if so, what steps were taken.

       4.      Please state whether, from November 6, 2018 to the present, you sought or received

guidance, advice, instruction, or opinions regarding voter eligibility pursuant to Amendment 4 and

SB7066 from any other Supervisors of Elections, or representative of the Department of State,

Department of Corrections, Florida Commission on Offender Review, Florida Clerks of Court, or

Florida Board of Executive Clemency, and what guidance, advice, instructions, or opinions were

given and from whom.




                                                   8
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 26 of 42



        5.     Please state whether, from November 6, 2018 to the present, you sought guidance,

advice, instruction or opinions regarding determining individuals’ outstanding costs, fines, fees,

restitution, or any other financial obligations related to a conviction or offense from other

Supervisors of Elections, or any representative of the Department of State, Department of

Corrections, Florida Commission on Offender Review, Florida Clerks of Court, or Florida Board

of Executive Clemency, and what guidance, advice, instructions, or opinions were given and from

whom.

        6.     Please identify any monetary costs that you will incur or need to budget for to

implement and comply with SB7066.

        7.     Please state which records or databases you access, reference, or utilize to determine

whether registration applicants are eligible to register to vote since November 6, 2018.

        8.     Please state which records or databases you access, reference, or utilize to determine

whether registration applicants have outstanding costs, fines, fees, restitution, or any other financial

obligations assessed by a court for a Florida, federal, or out-of-state felony conviction.

        9.      Please state your policies and practices regarding your communications to voters

who have been convicted of a felony and ask you whether they are eligible to vote.

        10.    Please state your policies and practices regarding your identification, pursuant to Fla.

Stat. § 98.045(1)(c) and § 98.075(5), of voter registration applicants with prior Florida, out-of-state,

and federal felony convictions from March 3, 2011 to the present, including any changes to those

policies and practices that resulted from Amendment 4 and from SB7066.

        11.    Please state your standards, policies, and practices regarding the eligibility of voter

registration applicants and the cancellation of voter registrations related to outstanding costs, fines,




                                                  9
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 27 of 42



fees, restitution, or any other financial obligations assessed by a court for Florida, federal, or out-

of-state felony convictions.

          12.   Please state what records, data, and other information are or will be provided to you

by the Department of State as the basis for demonstrating that a registered voter has outstanding

costs, fines, fees, restitution, or any other financial obligations assessed by a court for a Florida,

federal, or out-of-state felony conviction, and therefore should be removed from the list of eligible

voters.

          13.   Please state whether your policies and practices regarding verifying voters’

eligibility for registrations or removals differ between applicants who affirm on the uniform voter

registration form, pursuant to Fla. Stat. § 97.052(2)(t) (2019), that they (a) “have never been

convicted of a felony,” (b) have been convicted of a felony and their “voting rights have been

restored by the Board of Executive Clemency,” or (c) they have been convicted of a felony and their

“voting rights have been restored pursuant to s. 4, Art. VI of the State Constitution upon the

completion of all terms of my sentence, including parole or probation[,]” and what those different

policies and practices are.

          14.   Please state whether you have “request[ed] additional assistance from [the

Department of State] in making the final determination” of eligibility, pursuant to Fla. Stat. §

98.0751(3)(c) (2019), and what assistance was provided.

          15.   Please state your current plans and policies for removing from the registration rolls

voters with past felony convictions who registered to vote since January 8, 2019 pursuant to

restoration under Amendment 4, before November 2020.




                                                 10
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 28 of 42



       16.     Please identify any safeguards or processes for addressing erroneous identifications

or removals of voters with outstanding costs, fines, fees, restitution, or other financial obligations

assessed by a court for a felony conviction.

       17.     Please identify any process for determining how much a voter with outstanding costs,

fines, fees, restitution, or other financial obligations assessed by a court for felony conviction has

paid toward those obligations, and how much a voter has paid towards “fines, fees, or costs that

accrued after the date the obligation was ordered as part of a sentence,” pursuant to Fla. Stat.

§ 98.0751(2)(5)(c).

       18.     Please state your policies and practices for providing notice to Florida residents who

owe costs, fines, fees, restitution, or any other financial obligations assessed by a court for a felony

conviction, of the total amount outstanding and the process for paying off those financial

obligations.

       19.     Please state how many voters have been removed from the rolls pursuant to Fla. Stat.

§ 98.075(5) since July 1, 2019.

       20.     Please state how many people with prior felony convictions submitted voter

registration applications between January 8, 2019 and July 1, 2019, and how many of those people

successfully registered to vote.

                                               Respectfully submitted,

Date: July 9, 2019
                                                   /s/ Eliza Sweren-Becker

                                                   Counsel for Plaintiffs Jeff Gruver, Emory Marquis
                                                   “Marq” Mitchell, Betty Riddle, Kristopher
                                                   Wrench, Keith Ivey, Karen Leicht, Raquel Wright,
                                                   Steven Phalen, Clifford Tyson, Jermaine Miller,
                                                   Florida State Conference of the NAACP, Orange
                                                   County Branch of the NAACP, and League of
                                                   Women Voters of Florida


                                                  11
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 29 of 42



                                 CERTIFICATE OF SERVICE

       This is to certify that on July 9, 2019, I electronically sent a true and correct copy of the

foregoing document to all counsel of record in this case.



                                                 /s/ Eliza Sweren-Becker

                                                 Counsel for Plaintiffs Jeff Gruver, Emory
                                                 Marquis “Marq” Mitchell, Betty Riddle,
                                                 Kristopher Wrench, Keith Ivey, Karen Leicht,
                                                 Raquel Wright, Steven Phalen, Clifford Tyson,
                                                 Jermaine Miller, Florida State Conference of
                                                 the NAACP, Orange County Branch of the
                                                 NAACP, and League of Women Voters of
                                                 Florida




                                                12
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 30 of 42



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF FLORIDA
                                 Tallahassee Division


KELVIN LEON JONES, et al.,

                                   Petitioner,
                                                        Consolidated Case No. 4:19-cv-0300
       v.

RON DESANTIS, in his official capacity as the
Governor of Florida, an Indispensable Party, et al.,

                                Respondents.



            PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO
                    SUPERVISORS OF ELECTIONS DEFENDANTS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs in Gruver

et al. v. Barton et al., by and through their attorneys, hereby request that, separately, Defendant

KIM A. BARTON, Supervisor of Elections for Alachua County, Defendant PETER

ANTONACCI, Supervisor of Elections for Broward County, Defendant MIKE HOGAN,

Supervisor of Elections for Duval County, Defendant CRAIG LATIMER, Supervisor of Elections

for Hillsborough County, Defendant LESLIE ROSSWAY SWAN, Supervisor of Elections for

Indian River County, Defendant MARK EARLEY, Supervisor of Elections for Leon County,

Defendant MICHAEL BENNETT, Supervisor of Elections for Manatee County, Defendant

CHRISTINA WHITE, Supervisor for Elections for Miami-Dade County, Defendant BILL

COWLES, Supervisor of Elections for Orange County, Defendant RON TURNER, Supervisor of

Elections for Sarasota County, all sued in his/her official capacity (collectively, “Supervisor of

Election Defendants”), produce and make available for inspection and copying all documents
      Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 31 of 42



which are described below. Though this is a joint request, each Defendant should separately

conduct an independent review for responsive documents in their possession.

        The documents produced pursuant to this request are to be made available for inspection

and copying by Daniel Tilley at the American Civil Liberties Union of Florida, 4343 West Flagler

Street #400, Miami, FL 33134, at which time the documents should be segregated and identified

by paragraph number of the request to which they are responsive. Production can be made available

to Plaintiffs on a rolling basis.

        Further, you are requested to periodically update the production of the documentation

requested herein, through the time of this case pursuant to Rule 26.

                                          DEFINITIONS

        1.      The term “you,” “your,” “yours,” “Defendants” as used herein shall mean, unless

specified in a particular request, refer to Supervisor of Elections Defendants, and any and all

predecessors, successors, divisions, subsidiaries, or joint ventures thereof, together with any and

all parent or affiliated companies or corporations, foreign or domestic, and all officers, directors,

employees, agents, attorneys, representatives and all other persons acting or purporting to act or

that have acted or purported to have acted on behalf of any of the foregoing.

        2.      The terms “document” or “documents” as used herein shall mean both

“documents” and “things” and includes, without limitation, tangible things and any information

containing paper or other medium or materials whether handwritten, printed, recorded, filmed, or

produced by any other mechanical, chemical or electronic process, including e-mail and all other

electronic/digital documents, in the broadest understanding of the term “documents” in the Federal

Rules of Civil Procedure, whether or not asserted to be privileged or immune from discovery, and

whether a draft, original or copy, including any notes or marginal notations appearing on any

document, including self-stick removable notes, and includes every writing or record of every type


                                                  5
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 32 of 42



and description that is or ever has been in the possession, custody, or control of you or your

company or its agents, or of which you or your company has knowledge.

       3.       When referring to a person, the term “identify” or a form thereof means to give the

person’s full name, present or last known address, and when referring to a natural person,

additionally the present and last known place of employment. Once a person has been identified

in accordance with this subparagraph, only the name of that person need be listed in response to

subsequent discovery requesting the identification of that person.

       4.       When referring to documents, the term “identify” means to give the (i) type of

document; (ii) general subject matter; (iii) date of the document; (iv) author(s), addresses and

recipients; and (v) the location of the document.

       5.       The conjunctions “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of discovery requests all responses that might

otherwise be construed to be outside of its scope.

       6.       F.      The terms “relating to” include “refer to,” “summarize,” “reflect,”

“constitute,” “contain,” “embody,” “mention,” “show,” “comprise,” “evidence,” “discuss,”

“describe,” and “comment upon.”

       7.       The term “communication” shall mean the transfer of information in the form of

facts, ideas, opinions, inquiries, questions, policies, procedures, guidance or otherwise by, inter

alia, speech, writing, or signs. As used herein, the term “communication” includes but is not

limited to documents.

       8.       The term “concerning” shall mean referring to, describing, evidencing or

constituting.

       9.       The term “Amendment 4” shall mean the Voting Restoration Amendment to the




                                                    6
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 33 of 42



Florida Constitution, Fla. Const., Art. VI, § 4.

       10.      The term “SB7066” shall mean Senate Bill 7066 (2019) or any of its precursor bills

(e.g., Senate Bill 7086 (2019), House Bill 7089 (2019)).

       11.      The singular form of a noun or pronoun shall be considered to include within its

meaning the plural form of the noun or pronoun so used, and vice versa; the use of the masculine

form of a pronoun also includes within its meaning the feminine form of the pronoun so used, and

vice versa; and the use of any tense of any verb includes within its meaning all other tenses of the

verb so used.

                                          INSTRUCTIONS

       1.       The responsive documents should be produced in the manner prescribed by the

Federal Rules of Civil Procedure.

       2.       If any part of the request is objected to, the reason for the objection should be

stated with particularity. If an objection is made to part of any item or category set forth in a

request, that part should be specified.

       3.       Each request for production and subparagraphs or subdivisions thereof shall be

construed independently, and no request shall be construed as creating a limitation upon any other

request.

       4.       The documents produced in response to these requests are all responsive

documents in your possession, custody, or control, or known to be available to you, regardless of

whether such documents are possessed directly by you or your agents, advisors, employees,

representatives, attorneys, consultants, successors-in-interest, or other persons or entities acting

on your behalf or subject to your control, and whether they are maintained at any of your

locations, offices, or in archives or in any other location (including back-up tapes or electronic

mail) or with any persons related in any way to you.


                                                   7
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 34 of 42



        5.      Any reference in these document requests to an individual includes any and all

agents, advisors, employees, representatives, attorneys, successors-in-interest, and all other

persons or entities acting on his, her, or its behalf or under his, her, or its control.

        6.      Any reference in these document requests to any corporation, partnership,

association, governmental entity or agency, or other entity includes the present and former

officers, executives, partners, directors, trustees, employees, agents, representatives, attorneys,

accountants and all other persons acting or purporting to act on behalf of such corporation,

partnership, association, agency, or entity and any of their parent corporations, holding companies,

subsidiaries, affiliates, divisions, departments, predecessors and/or successors-in-interest.

        7.      Where a request calls for information that is not available to you in the form

requested, but is available in another form or can be obtained, in whole or in part, from other data

in your possession or control, you must so state and either supply the information requested in the

form in which it is available, or supply the data from which the information requested can be

obtained.

        8.      In addition to the responsive document, you shall produce all non-identical copies,

including all drafts, of each responsive document.

        9.      If any requested document is not or cannot be produced in full, you shall produce

it to the extent possible, indicating what document or portion of such document is not or cannot

be produced and the reason why it is not or cannot be produced.

        10.     Each document produced must include all attachments and enclosures.

        11.     Documents attached to each other shall not be separated.

        12.     Documents not otherwise responsive to a request for production shall be produced

if such documents refer to, concern, or explain the documents called for by any request for




                                                    8
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 35 of 42



production and constitute transmittal memoranda or letters, comments, evaluations, or similar

documents.

       13.     In accordance with Federal Rule Civil Procedure 34(b), all documents shall be

produced as they are kept in the usual course of business or shall be organized and labeled to

correspond with the categories in the requests, and identifying the name of the person from whose

files the documents were produced.

       14.     Each request shall be responded to separately. Nevertheless, a document that is

responsive to more than one request may be produced for one request and incorporated by

reference in another response, provided that the relevant, corresponding portion is so labeled or

marked.

       15.     If any requested document or other document potentially relevant to this action is

subject to destruction under any document retention or destruction program, the document(s)

should be exempted from any scheduled destruction and should not be destroyed until the

conclusion of this lawsuit or unless otherwise permitted by the Court.

       16.     If any document requested herein was at one time in existence, but has been lost,

discarded, destroyed, transferred to others not subject to your control, or otherwise disposed of,

you shall furnish a list identifying each such document and setting forth the following information

with respect to each such document: its date, author(s), sender(s), addressee(s) and recipient(s),

subject matter, length, attachments, and location in which it was maintained. In each instance,

explain the circumstances of its loss, discarding, or destruction, including the person(s) responsible

for authorizing the disposition and the date thereof, and provide a description of your efforts to

locate the document and copies of it.

       17.     No part of a document request may be left unanswered merely because an objection




                                                  9
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 36 of 42



is interposed to another part of the document request. If you object to any document request or

subpart thereof, you must state with specificity your objection and all grounds therefore. Any

ground not stated will be waived.

       18.       If you contend that it would be unduly burdensome to obtain and provide all of the

documents called for in response to these requests, or any portion thereof, then in response to each

such request you shall:

             i. produce all documents and information available to you without undertaking what
                you contend to be an unreasonable burden; and

             ii. set forth the particular grounds on which you contend that additional efforts to
                 obtain such documents and information would be unduly burdensome.

       19.       If any document is withheld under any claim of privilege, including without

limitation, the work-product doctrine, attorney-client privilege, or investigative or law

enforcement privilege, your answer should provide the following with respect to such information:

             i. the type of document, i.e., “letter,” “email,” “memorandum,” “report,”
                “miscellaneous note,” etc.;

             ii. the date of the document;

             iii. the names of its author(s) or preparer(s) and an identification by employment and
                  title of each such person;

             iv. the name of each person who was sent or furnished with, received, viewed or has
                 had custody of the document or a copy thereof together with an identification of
                 each such person;

             v. its title and reference, if any;

             vi. a description of the document sufficient to identify it without revealing the
                 information for which privilege is claimed;

             vii. the type of privilege asserted;

          viii. a description of the subject matter of the document in sufficient detail to allow the
                Court to adjudicate the validity of the claim for privilege; and




                                                    10
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 37 of 42



               ix. the paragraph of this request to which the document relates.

        20.       Any requests propounded in the disjunctive shall also be read as if propounded in

the conjunctive and vice versa. Any request propounded in the singular shall also be read as if

propounded in the plural and vice versa. Any request propounded in the present tense shall also

be read as if propounded in the past tense and vice versa.

        21.       These document requests cover the period from January 1, 2010 to the present,

unless otherwise indicated. The document requests set forth below encompass all documents and

information concerning this period, even though dated, prepared, generated or received prior to

this period.

        22.       These document requests are continuing in nature. Pursuant to Rule 26(e) of the

Federal Rules of Civil Procedure, Defendant’s attorneys are under a continuing duty to supplement

the production with documents obtained subsequent to the preparation and service of a response

to each Request. Supplemental responses shall be served and additional documents shall be made

available promptly upon discovery of such information.

                                   REQUEST FOR PRODUCTION

        1.        All internal and external communications since April 20, 2017 concerning voter

eligibility or registration pursuant to Amendment 4.

        2.        All internal and external communications since March 4, 2019 concerning

determination of voter eligibility pursuant to Fla. Stat. § 98.0751(3) (2019), as established by

SB7066, and precursor bills, House Bill 7089 (2019) (“HB7089”) and Senate Bill 7086 (2019)

(“SB7086”).

        3.        All internal and external communications regarding whether individuals—

including persons with a Florida, out-of-state, or federal felony conviction—will have to complete




                                                   11
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 38 of 42



payment of costs, fines, fees, restitution, or any other financial obligations related to a conviction

or offense in order to be eligible to vote pursuant to Amendment 4 since September 1, 2016.

       4.      All internal and external communications regarding identifying, calculating or

obtaining information, or making determinations regarding individuals outstanding costs, fines,

fees, restitution, or any other financial obligations related to a felony conviction or offense, since

September 1, 2016.

       5.      All internal and external communications regarding the reliability, credibility, and

accuracy of records, data, and other information provided by the Department of State or any other

governmental agency to demonstrate a voter or voter applicant’s outstanding costs, fines, fees,

restitution, or any other financial obligations related to a felony conviction or offense, since

September 1, 2016.

       6.      All internal and external communications regarding implementation of Amendment

4 or SB7066 and its precursor bills HB7089 and SB7086, including, but not limited to,

communications since September 1, 2016 with any representative of the:

                   a. Department of State;

                   b. Department of Corrections;

                   c. Florida Commission on Offender Review;

                   d. Florida Clerks of Court;

                   e. Florida State Association of Supervisors of Elections; and

                   f. Florida Board of Executive Clemency.

       7.      All internal and external communications regarding legislation related to

Amendment 4, including SB7066 and precursor bills HB7089 and SB7086, including the




                                                 12
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 39 of 42



implementation, administration, and associated costs, procedures, and standards of Amendment 4

and associated legislation or prospective legislation, since November 6, 2018.

        8.      Any and all written testimony and related analysis, whether in draft, note, or final

form, concerning SB7066, HB7089, SB7086, or Amendment 4, provided to the Legislature or any

of its committees—including but not limited to the Joint House Meeting of the Criminal Justice

Subcommittee and the Judiciary Committee—or to the Financial Impact Estimating Conference.

        9.      All internal and external communications regarding administering voter

registration for persons with past felony convictions, since November 6, 2018.

        10.     Documents showing outstanding costs, fines, fees, restitution, or any other financial

obligations assessed by a court for a felony conviction for all voter registration applicants with a

prior felony conviction, since March 3, 2011.

        11.     Documents identifying the names and addresses of any voter applicant denied

registration for ineligibility due to a felony conviction, pursuant to Fla. Stat. § 98.045(1)(c), and

the date of denial, since March 3, 2011.

        12.     Documents identifying the names and addresses of any voter removed from the

registration rolls for ineligibility due to a felony conviction, pursuant to Fla. Stat. § 98.075(5), and

the date of removal, since March 3, 2011.

       13.     Documents identifying the names, mailing addresses, and address of any voters

determined to be ineligible pursuant to Fla. Stat. § 98.075(5) who requested a hearing pursuant to

Fla. Stat. § 98.075(7)(d), since March 3, 2011.

        14.     All policies, procedures, guidance, and memoranda regarding the denial of

registration for ineligibility due to a felony conviction, pursuant to Fla. Stat. § 98.045(1)(c), since

March 3, 2011.




                                                  13
      Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 40 of 42



        15.     All policies, procedures, guidance, and memoranda regarding the removal of voters

from the registration rolls for ineligibility due to a felony conviction, pursuant to Fla. Stat.

§ 98.075(5), since March 3, 2011.

        16.     All policies, procedures, guidance, and memoranda regarding the denial of

registration for ineligibility due to an applicant’s failure to satisfy all costs, fines, fees, restitution,

or any other financial obligations assessed by a court for a Florida, federal, or out-of-state felony

conviction, since November 6, 2018.

        17.     All policies, procedures, guidance, and memoranda regarding the removal of voters

from the registration rolls for ineligibility due to applicant’s failure to satisfy all costs, fines, fees,

restitution, or any other financial obligations assessed by a court for a Florida, federal, or out-of-

state felony conviction, since November 6, 2018.

        18.     Any and all records, data, and other information provided by the Department of

State as the basis for demonstrating that a registered voter has outstanding costs, fines, fees,

restitution, or any other financial obligations assessed by a court for a Florida, federal, or out-of-

state felony conviction, and therefore should be removed from the list of eligible voters, since July

1, 2019.

        19.     All documents listing registered voters who may be ineligible to vote pursuant to

SB7066, and its precursor bills HB7089 and SB7086.

        20.     Please produce all documents referred to or relied upon in your answers to

Plaintiffs’ First Set of Interrogatories.

                                                 Respectfully submitted,

Date: July 9, 2019
                                                      /s/ Eliza Sweren-Becker

                                                      Counsel for Plaintiffs Jeff Gruver, Emory Marquis
                                                      “Marq” Mitchell, Betty Riddle, Kristopher


                                                    14
Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 41 of 42



                                 Wrench, Keith Ivey, Karen Leicht, Raquel Wright,
                                 Steven Phalen, Clifford Tyson, Jermaine Miller,
                                 Florida State Conference of the NAACP, Orange
                                 County Branch of the NAACP, and League of
                                 Women Voters of Florida




                                15
     Case 4:19-cv-00300-RH-MJF Document 102 Filed 08/07/19 Page 42 of 42



                                CERTIFICATE OF SERVICE

       This is to certify that on July 9, 2019, I electronically sent a true and correct copy of the

foregoing document to all counsel of record in this case.



                                                 /s/ Eliza Sweren-Becker

                                                 Counsel for Plaintiffs Jeff Gruver, Emory
                                                 Marquis “Marq” Mitchell, Betty Riddle,
                                                 Kristopher Wrench, Keith Ivey, Karen Leicht,
                                                 Raquel Wright, Steven Phalen, Clifford Tyson,
                                                 Jermaine Miller, Florida State Conference of
                                                 the NAACP, Orange County Branch of the
                                                 NAACP, and League of Women Voters of
                                                 Florida




                                                16
